Title: Thomas Jefferson to John F. Watson, 17 May 1814
From: Jefferson, Thomas
To: Watson, John Fanning


          Sir: Monticello May 17. 1814.
          I have long been a subscriber to the edition of the Edinburgh review first published by mr Sargeant, and latterly by Eastburn Kirk and co. and already possess from No 30. to 42. inclusive; except that Nos 31. & 37 never came to hand. these two and No 29. I should be glad to recieve, with all subsequently published thro the channel of messrs Fitzwhylson & Potter of Richmond, with whom I originally subscribed, and to whom it is more convenient to
			 make paiment by a standing order on my correspondent at Richmond.
			 I willingly also subscribe for the republication of the first 28. Nos to be furnished me thro the same channel for the convenience of paiment. this work is certainly unrivalled in merit, and if continued by the same talents, information and principles which
			 distinguish it in every department of science which it reviews, it will become a real Encyclopaedia, justly taking it’s station in our libraries with the most valuable depositories of human
			 knolege.
			 of the Quarterly Review I have not seen many numbers. as the Antagonist of the other it appeared to me
			 a pigmy against a giant. the precept ‘Audi alteram partem,’ on which it is republished here, should be sacred with the judge who is to decide between the contending claims of individual & individual, it is well enough for the young who have yet
			 opinions to make up on questions of principle in ethics or politics. but to those who have gone thro’ this process with industry, reflection, and singleness of heart, who have formed their
			 conclusions and acted on them thro’ life, to be reading over and over again what they have already read, considered and condemned, is an idle waste of time. it is not in the history of modern England or among the advocates of the principles or practices of her government, that the friend of freedom, or of political morality, is to seek instruction. there has indeed been a period, during
			 which both were to be found, not in her government, but in the band of worthies who so boldly and ably reclaimed the rights of the people, and wrested from their government theoretic acknolegements
			 of them. this period began with the Stuarts, and continued but one reign after them. since that the  vital principle of the English constitution is Corruption, it’s practices the natural result of that principle, and their consequences a pampered aristocracy, annihilation of the substantial middle class, a degraded populace, oppressive taxes,
			 general pauperism, & national bankruptcy. those who long for these blessings here will find their generating principles well developed and advocated by the Antagonists of the Edinburgh Review.
			 still those who doubt should read them; every man’s reason being his sole rightful umpire. this principle, with that of acquiescence in the will of the Majority will preserve us free & prosperous
			 as long as they are sacredly observed.Accept the assurance of my respect.
          Th:
            Jefferson
        